Exhibit 10.2

SCIENCE APPLICATIONS INTERNATIONAL CORPORATION

MANAGEMENT STOCK COMPENSATION PLAN

Amendment No. Two

Effective on and after March 22, 2012, the Science Applications International
Corporation Management Stock Compensation Plan is hereby amended as follows:

 

  1. The definition of “Account” in Section 1.1 of the plan is amended in its
entirety to read as follows:

“Account. The bookkeeping account established for a Participant pursuant to
Article IV to record the number of Share Units awarded to the Participant, to
record the Participant’s Ordinary Dividend Equivalent Amounts, to record the
number of Share Units credited as a result of such Ordinary Dividend Equivalent
Amounts, and to record the vesting of the amounts credited to the Account.”

 

  2. The plan is amended by adding a definition for “Dividend Account” in
Article I of the plan (with appropriate renumbering to the alphabetized
definitions within Article I) as follows:

“Dividend Account. The portion of a Participant’s Account maintained by the
Committee to record the Participant’s Ordinary Dividend Equivalent Amounts.”

 

  3. The plan is amended by adding a definition for “Ordinary Dividend
Equivalent Amount” in Article I of the plan (with appropriate renumbering to the
alphabetized definitions within Article I) as follows:

“Ordinary Dividend Equivalent Amount. The amount of Ordinary Dividends credited
by the Company to a Participant’s Account. Such amount to be equal to the per
share Ordinary Dividend paid by the Company on its Company Stock multiplied by
the number of Share Units credited to the Participant’s Account as of the
related dividend payment record date.”

 

  4. The plan is amended by adding a new Section 4.3 to the plan, as follows:

“4.3 Ordinary Dividend Equivalents. As of any date that the Company pays an
Ordinary Dividend, each Participant’s Dividend Account shall be credited with an
Ordinary Dividend Equivalent Amount. Such Ordinary Dividend Equivalent Amount
shall be credited to each Participant’s Account in the form of a number of Share
Units (including partial Share Units) determined by dividing the Participant’s
Ordinary Dividend Equivalent Amount (expressed in dollars) by the Fair Market
Value of a share of Company Stock as of the crediting date. Amounts credited to
a Participant’s Dividend Account shall vest (or be forfeited) in accordance with
the provisions of Section 2.4.

 

  5. Section 5.3 of the plan is amended in its entirety to read as follows:

“5.3 Dividends. All Ordinary Dividends on Company Stock held in Trust shall be
held by the Trustee and reinvested as directed by the Committee. The Capital
Restructuring Dividend on Company Stock held in Trust shall be immediately
disbursed

 

1



--------------------------------------------------------------------------------

by the Trustee to the Company for immediate distribution by the Company to
Participants in accordance with Section 6.6. No person (including, but not
limited to, the Trustee, the Company, the Committee or the Board) shall have the
authority or ability to delay the immediate transfer of the Capital
Restructuring Dividend from the Trustee to the Company pursuant to this
Section 5.3.”

 

  6. Section 7.1 of the plan is amended in its entirety to read as follows:

“7.1 Change in Control. All Accounts shall be immediately distributed to the
Participants to whom such Accounts belong, upon the occurrence of a Change in
Control (as hereinafter defined) of the Company. A “Change in Control” shall be
deemed to occur if any person (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934) other than the Company, any subsidiary or
employee benefit plan or trust maintained by the Company or subsidiary, during
any 12-month period ending on the date of the most recent acquisition by such
person, becomes the beneficial owner (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of the Company’s stock
representing thirty-five percent (35%) or more of the voting power of the
Company’s then outstanding stock; provided, however, that a transaction shall
not constitute a Change in Control unless it is a “change in the ownership or
effective control” of the Company, or a change “in the ownership of a
substantial portion of the assets” of the Company within the meaning of Code
Section 409A. For purposes of the foregoing, a subsidiary is any corporation in
an unbroken chain of corporations beginning with the Company if each of the
corporations, other than the last corporation in such chain, owns at least fifty
percent (50%) of the total voting power in one of the other corporations in such
chain.”

 

Science Applications International Corporation By:  

/s/ Lucy K. Moffitt

  Lucy K. Moffitt Its:  

Vice President for Finance

 

2